DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/20/2020 has been entered. Claims 16-30 remain pending in the application. 
Response to Arguments
	Applicant’s amendments to the claims have overcome each rejection previously set forth in the Non-Final Office Action mailed 08/20/2020. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any interpretation of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollivier et al. (US PGPub 2015/0283376), hereinafter known as “Ollivier.”
With regards to claim 29, Ollivier discloses (Figures 1-6) a medical device comprising; 
a guiding catheter 30 (Paragraph 46); 
a snare 36 comprising a loop portion and a linear arm portion extending to the loop portion (Figure 5; snare 36 forms a loop over the capsule 10 and is linear as it exits the first tube 30), wherein, during operation of the medical device, the loop portion of the snare 36 is supported by a tube 30’ attached to a tissue of the patient by an anchoring member (44 of 30’; nozzle 44 would serve as an anchoring member for attaching to tissue by way of anchoring the catheter steady within the body of the patient so that retrieval of the capsule can be performed); and 
a tip element (44 of 30) for controlling a torque between the guiding catheter 30 and the snare 36 (tip element is functionally claimed; nozzle 44 of tube 30 comprises of springs 46 and notches 56 that can control torque between the catheter 30 and the snare 36).  
With regards to claim 30, Ollivier discloses wherein the tip element (44 of 30) is attached to or is a part of the guiding catheter 30 (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ollivier in view of Shuros et al. (US PGPub 2017/0281952), hereinafter known as “Shuros.”
With regards to claim 16, Ollivier discloses an explantation assembly for retrieving an intracorporeal capsule implanted in a tissue of a patient (intracorporeal capsule is only functionally claimed, not a positive recitation) (Figures 1-6; Abstract), comprising; 
a first tube 30 comprising a snare 36; and 
a second tube 30’ configured to interact with the snare 36 of the first tube 30 (Figure 4) and comprising an anchoring member 44 to attach an end of the second tube 30’ to the tissue of the patient (second tube 30’ comprises an anchoring member 44 which is functionally claimed to attach an end of the second tube to the patient; the structure of the second tube with anchoring member can attach to the tissue of the patient due to having the anchoring member; Paragraph 50 – unscrewing of the element).
Ollivier is silent to a first tube comprising a tissue cutter.
However, Shuros teaches, in the same field of endeavor, an extraction device (Figures 4-6C) wherein a tube 160 comprises a snare 162 and a tissue cutter 176 (Paragraph 61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the snare of Ollivier for the cutting blade of Shuros for the purpose of cutting through the ingrowth tissue to expose the device to be retracted by the snare (Paragraph 60 of Shuros).
	With regards to claim 17, Ollivier further discloses wherein the second tube 30’ is in direct contact with the snare of the first tube 30 (See figure 4).
	With regards to claim 18, Ollivier further discloses wherein the first tube 30 or the second tube 30’ comprises a catheter (Paragraphs 46 and 56). 
With regards to claim 19, Ollivier/Shuros disclose the explantation assembly as claimed in claim 16. Shuros further discloses wherein the tissue cutter 176 comprises a blade (Paragraph 61).
	With regards to claim 20, Ollivier/Shuros disclose wherein the tissue cutter (Shuros: 172) is a blade (Shuros: Paragraph 61), and wherein the blade (Shuros: 176) is retractable into the body of the first tube (Ollivier: 30; Paragraph 47). The resulting combination allows for the blade of Shuros to be retracted into the body of the first tube of Ollivier by way of the loop of Ollivier being retracted into the tube, the blade being part of the loop.
	With regards to claim 21, Ollivier/Shuros disclose the explantation assembly as claimed in claim 16. Ollivier further discloses wherein the snare 36 comprises a loop portion and a linear arm portion extending to the loop portion (Figure 5; snare 36 forms a loop over the capsule 10 and is linear as it exits the first tube 30).
	With regards to claim 22, Ollivier further discloses wherein the second tube 30’ comprises a circumferential groove 56 formed in a surface of the second tube 30’ and configured to receive the snare of the first tube 30 (Figure 4; Paragraphs 51-52).
	With regards to claim 23, Ollivier further discloses wherein the second tube 30’ comprises a helical anchoring member 44 (with springs 46) configured to attach to the tissue of the patient (second tube 30’ comprises an anchoring member 44 which is functionally claimed to attach an end of the second tube to the patient; nozzle 44 would serve as an anchoring member for attaching to tissue by way of anchoring the catheter steady within the body of the patient so that retrieval of the capsule can be performed; Paragraph 50 – unscrewing of the element).
	With regards to claim 24, Ollivier further discloses wherein the first tube 30 comprises a central lumen configured for administering a contrast medium or a stylet or a guidewire (central lumen is functionally claimed; Paragraph 47 discloses the inner lumen comprising a flexible wire 32, see Figure 2; central lumen can therefore be configured to administer a guidewire).
With regards to claim 25, Ollivier further discloses wherein at least one of the first tube 30 or the second tube 30’ is configured to be guided to the tissue of the patient transvenously (Figure 6 – discloses the step of placing the guidable catheter and retrieval through the venous network).
	With regards to claim 26, Ollivier further discloses wherein the deformable loop is made of a shape memory metal (Paragraph 6).
	With regards to claim 27, Ollivier further discloses wherein the intracorporeal capsule implanted in the tissue of the patient on a wall of a heart chamber of the patient comprises or consists of a cardiac pacemaker (Paragraphs 49 and 53 – intracardiac capsule).
	With regards to claim 28, Ollivier further discloses wherein the first tube 30 comprises a tip element 44 comprising at least two guiding grooves (see diametrically opposed notches 56; Figures 2 and 3) arranged in parallel to each other (Figure 2) for guiding a portion of the snare 36 offset from a longitudinal axis of the first tube 30 (guiding grooves 56 allow the snare 36 to curve and form a loop, going against the longitudinal axis of the first tube 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/26/2021

/WADE MILES/Primary Examiner, Art Unit 3771